This is an action to recover damages for a trespass by the defendants upon land owned by the plaintiffs. In their answer to the complaint, the defendants denied the allegation that the plaintiffs are the owners of the land described in the complaint.
The action was begun on 9 April, 1927. The issues raised by the pleadings and involving the title to the land were tried at October Term, 1930, of the Superior Court of Wilkes County and answered in accordance with the contentions of the plaintiffs. In the judgment on the verdict it was ordered that the action be continued for the trial of the issues involving damages resulting from the trespass by the defendants, or any one of them, as alleged in the complaint.
At the trial of the issues at October Term, 1934, as to damages, at the close of the evidence, the plaintiffs submitted to a judgment of nonsuit as to the defendants other than C. C. Beshears, and the motion of *Page 821 
said defendant for a judgment of involuntary nonsuit as to him was allowed.
From judgment dismissing the action as to defendant C. C. Beshears, plaintiffs appealed to the Supreme Court.
We find no evidence in the record on this appeal tending to show a trespass on the lands of the plaintiffs by the defendant C. C. Beshears, as alleged in the complaint. For that reason, the judgment dismissing the action as to said defendant is
Affirmed.